NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                            Submitted November 2, 2020*
                             Decided November 5, 2020

                                       Before

                         FRANK H. EASTERBROOK, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         DIANE P. WOOD, Circuit Judge

No. 20‐1243

ROBERT E. HAMMERSLEY,                         Appeal from the United States District
    Plaintiff‐Appellant,                      Court for the Eastern District of
                                              Wisconsin.

      v.                                      No. 19‐C‐1853

ROBERT WAGNER, et al.,                        William C. Griesbach,
    Defendants‐Appellees.                     Judge.




      *  The defendants were not served with process and are not participating in this
appeal. We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Nos. 20‐1243 & 20‐1244                                                                Page 2

No. 20‐1244

ROBERT E. HAMMERSLEY,                             Appeal from the United States District
    Plaintiff‐Appellant,                          Court for the Eastern District of
                                                  Wisconsin.

       v.                                         No. 19‐C‐1855

DUSTAN PETERSON, et al.,                          William C. Griesbach,
    Defendants‐Appellees.                         Judge.



                                         ORDER

       Robert Hammersley has a history of drunk driving: In 2005, he pleaded guilty to
operating a vehicle while intoxicated; in 2010, a jury found him guilty of the same; in
2018, he again was arrested and now faces fresh charges. He is currently on bail with
electronic monitoring. Last year, he filed two federal lawsuits against people who
appear to be the judges, prosecutors, defense attorneys, police officers, and probation
officers in his criminal cases. In the first complaint, he listed 41 constitutional violations
relating to the arrest and trial that led to his 2010 conviction, though he provided almost
no facts about those events. In the second, he asserted that his most recent arrest and his
bail conditions were unlawful. He was “not sure if any real actions [could] be
instituted” against the defendants he named. Nonetheless, he requested damages and
asked the district court to vacate his convictions, end his electronic monitoring, repeal
the statutes under which he was charged, and dismiss his pending case. He also
submitted 40 discs apparently containing evidence supporting his claims.

        The district court dismissed both complaints at screening, see 28 U.S.C.
§ 1915(e)(2), and entered final judgments against him. The complaints were
“unintelligible” and (as the district court put it) read more like tables of contents than
factual accounts of what happened to him. They thus each violated the rule requiring a
complaint to contain a “short and plain statement” of his claims. FED. R. CIV. P. 8(a)(2).
The court added that Hammersley also failed to state a claim upon which relief could be
granted. Several of the individuals Hammersley named as defendants, it observed, were
either immune to suit or were not “person[s]” subject to liability under 42 U.S.C. § 1983.
Nos. 20‐1243 & 20‐1244                                                               Page 3

        Hammersley responded with an identical 558‐page “Motion for
Reconsideration” in each case, appearing to expand on the constitutional violations he
had asserted in his first complaint. He attached another 180 pages of exhibits. The court
denied the motions. Because Hammersley’s lengthy filing again ran afoul of Rule
8(a)(2), the court ruled, it would not construe the filing as an attempt to amend either
complaint. And because his submission did not identify any legal errors in the order
dismissing the complaints, there was no basis for vacating the judgment. Hammersley
filed a notice of appeal in each case, and we consolidated the appeals for briefing and
disposition.

        We cannot decide the appeals on the merits, however. Hammersley’s appellate
brief, which appears to recite his grievances with the conduct of his 2010 trial, does not
comply with Federal Rule of Appellate Procedure 28(a)(8). Although he is proceeding
pro se, he still must make a discernable argument. Anderson v. Hardman, 241 F.3d 544,
545 (7th Cir. 2001). His brief repeats at length a request for “judicial notice and judicial
remedies” and asks this court for relief ranging from setting aside his drunk driving
convictions from two different states to lifting his filing bar in the Wisconsin state court.
But he does not address the district court’s conclusions that his complaints violated
federal pleading standards or that he failed to state any claim for relief, nor does he ask
for a chance to amend his pleadings. See Klein v. OʹBrien, 884 F.3d 754, 757 (7th Cir.
2018) (“[A]n appellate brief that does not even try to engage the reasons the appellant
lost has no prospect of success.”) Indeed, Hammersley does not even distinguish
between the two complaints that the district court dismissed. Although we “are
generally disposed toward providing a litigant the benefit of appellate review,” we will
not concoct arguments or conduct legal research for him. Anderson, 241 F.3d at 545.

                                                                                DISMISSED